FILED
                             NOT FOR PUBLICATION                             JUN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



QIAOLI ZHONG,                                    No. 05-70745

               Petitioner,                       Agency No. A095-181-283

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Qiaoli Zhong, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture. We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence, Husyev v. Mukasey, 528 F.3d

1172, 1177 (9th Cir. 2008), and we grant the petition for review, and remand.

      Substantial evidence does not support the agency’s adverse credibility

determination. See Bandari v. INS, 227 F.3d 1160, 1165 (9th Cir. 2000). The

inconsistencies as to whether the police officers who beat Zhong were in

plainclothes, and the discrepancies between Zhong’s testimony and the hospital

report regarding bruises on his forehead, are minor discrepancies in relation to

Zhong’s otherwise detailed, consistent testimony of the beating, and his

documentation of other more serious injuries. See id. at 1166-67 (minor

discrepancies, in light of otherwise consistent testimony, could not form the basis

for an adverse credibility determination).

      Accordingly, we grant the petition for review, and remand for the agency to

consider Zhong’s claims for relief, taking his testimony as true. See Soto-Olarte v.

Holder, 555 F.3d 1089, 1093-96 (9th Cir. 2009); see also INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                             2                                 05-70745